Citation Nr: 1601445	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating higher than 10 percent for spinal canal stenosis of the cervical spine with degenerative changes to include the propriety of the reduction from a 30 percent rating.  

2. Entitlement to a rating higher than 10 percent for right upper extremity radiculopathy to include the proprietary of the reduction from a 30 percent rating.

3. Entitlement to a rating higher than 10 percent for left upper extremity radiculopathy to include the propriety of the reduction from a 20 percent rating.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

The Board notes that the RO in a rating decision in July 2010 denied service connection for left ear hearing loss and a left hip disability.  While the Veteran filed a notice of disagreement in November 2010 and a Statement of the Case was issued in November 2013, the Veteran did not perfect his appeal regarding these issues and they are not in appellate status.  

In February 2015 the issues currently on appeal were remanded for further development.  The Board in its February 2015 remand noted that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must also consider entitlement to a total disability rating based on individual unemployability (TDIU) when a claimant seeks an increased rating for a service-connected disability, if a TDIU claim is expressly raised by the claimant or raised by the evidence of record.  In February 2015, the Board further stated that as the Veteran has been assigned a combined disability rating of 100 percent, such renders moot any express or inferred claim for TDIU. See Bradley v. Peake, 22 Vet. App. 280 (2008) (held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no duplicate counting of disabilities).  

Subsequently in a rating decision in May 2015, the Veteran's claim for an increased rating for posttraumatic stress disorder (PTSD) was increased to 100 percent effective April 23, 2015, however he also was granted special monthly compensation (SMC) based on the housebound criteria effective April 23, 2015.  In Bradley, the Court held that a separate award of TDIU predicated on a single disability may form the basis for an award of SMC (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).  Given that the Veteran has been granted SMC based on the housebound rate, any express or inferred TDIU claim continues to be rendered moot.  

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, which have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



	(CONTINUED ON NEXT PAGE)


REMAND

In September 2015, the Veteran's representative contended that a Supplemental Statement of the Case (SSOC) was not issued since the Veteran' April 2015 VA examination and requested that the Board remand the case in order for the AOJ to complete the adjudication process for the issues currently on appeal.  Although in May 2015 the Veteran's representative indicated that the Veteran's SSOC was received, the specific issues listed on the SSOC were not identified.  Moreover a review of the electronic records does not show that a SSOC was issued regarding the issues currently on appeal since the February 2015 Board remand.  In February 2015, the Board specifically instructed that a SSOC be issued if the benefits sought are not granted.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's assistance also should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Afterwards associate with the record a copy or copies of the Veteran's SSOC since February 2015.  It is imperative that a copy or copies of the SSOC regarding the following issues be added to the electronic claims folder: a rating higher than 10 percent for spinal canal stenosis of the cervical spine with degenerative changes to include the propriety of the reduction from a 30 percent rating; a rating higher than 10 percent for right upper extremity radiculopathy to include the proprietary of the reduction from a 30 percent rating; and a rating higher than 10 percent for left upper extremity radiculopathy to include the propriety of the reduction from a 20 percent rating.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

